Per Curiam.
The authority of the assignee to employ counsel on behalf of the assigned estate, and his right to be reimbursed for the reasonable counsel fees thus incurred, are not disputed; but the refusal of the court at special term to allow the sums asked by the assignee to be credited to him as proper items of disbursements proceeded upon other grounds, which are fully stated in the opinion of the learned chief judge. These grounds appear to us to be conclusive upon the propriety of the disposition of the matters embraced in the order appealed from, and it should therefore be affirmed. Order affirmed, with costs.